Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-6 are objected to because of the following informalities:  
Claim 1, last line “chamber” should instead read –space--.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of U.S. Patent No. 10583230. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the claims is in the independent claims 1 and 7 of the instant Application which recite “a space” as opposed to “a chamber” as recited in the patent. A nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). The patented claims are more specific than the instant claims as a space can be considered a chamber. The instant Application dependent claims of 1 and 7 are identical to the dependent claims of the patented independent claims 1 and 7. In this case, the patented claims (species) anticipates instant invention (genus) (In re Goodman) since the entire reference claims falls within the scope of the examined claims. 
Claims 1-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 10383988. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are more specific than the instant claims. A nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). The patented claims are more specific than the instant claims as a space can be considered a chamber, further the patented claims recite in claims 1 and 17 more details of the arrangement of the vent channel and hole. Instant Application dependent claims 2, 3, 4, 5, 6, correspond to claims 2, 3, 4, 12, 13 of the patented claims. Instant claim 8 recites a specific number of vent channels which are reflected in patented claims 5-7. Further, instant application dependent claims 9-13 recite the same subject matter as instant claims 2-4 and 12-13. In this case, the patented claims (species) anticipates instant invention (genus) (In re Goodman) since the entire reference claims falls within the scope of the examined claims. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or reasonably suggest either alone or in combination a vented chest wound seal comprising a plurality of vent channels, each including a first opening to a space inside the inner perimeter, extending radially outward to an outer terminal end venting to the top surface of the flexible sheet, wherein the outer terminal end is spaced apart from the outer perimeter of the adhesive hydrogel layer towards the central portion of the space. The closest prior art Hopman (US 2012/0046582) fails to teach the vent channel extending radially outward to an outer terminal end venting to the top surface of the flexible sheet, wherein the outer terminal end is spaced apart from the outer perimeter of the adhesive hydrogel layer towards the central portion of the space. Castellani (US 7504549) teaches a vent channel but the channel does not have an outer terminal end within the outer perimeter of the non-rigid adhesive layer. Russell (US 8710289) also fails to cure the deficiencies of Hopman and only teaches a spacer that is placed on top of the chest seal which is not in the claimed arrangement. The cited prior art fails to teach the invention as claimed and it would not have been obvious to one of ordinary skill in the art to modify the prior art to include the vent channels as claimed without destroying the functionality of the prior art references. For these reasons, claims 1-6 are allowable.
The prior art fails to teach or reasonably suggest either alone or in combination a vented chest wound seal comprising a vent channel, extending through the flexible sheet from the bottom surface to the top surface, including a first opening to a space inside the inner perimeter, extending radially outward from a central portion of the space to an outer terminal end venting to the top surface of the flexible sheet, wherein the outer terminal end is spaced apart from the outer perimeter of the adhesive hydrogel layer towards the central portion of the space. The closest prior art Hopman (US 2012/0046582) fails to teach the vent channel extending radially outward to an outer terminal end venting to the top surface of the flexible sheet, wherein the outer terminal end is spaced apart from the outer perimeter of the adhesive hydrogel layer towards the central portion of the space. Castellani (US 7504549) teaches a vent channel but the channel does not have an outer terminal end within the outer perimeter of the non-rigid adhesive layer. Russell (US 8710289) also fails to cure the deficiencies of Hopman and only teaches a spacer that is placed on top of the chest seal which is not in the claimed arrangement. The cited prior art fails to teach the invention as claimed and it would not have been obvious to one of ordinary skill in the art to modify the prior art to include the vent channels as claimed without destroying the functionality of the prior art references. For these reasons, claims 7-13 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Toth (US 2013/0296762) discloses a sealing dressing with multiple layers

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781